DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 7-20 are pending in this application.
Claims 1, 7, 10, 12, 14, 16 and 17 are amended.
Claims 3-6 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2021 has been entered.
Allowable Subject Matter
Claims 1-2, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A method of controlling a multi-input single-output DC-DC converter, the method comprising: a) providing said multi-input single-output DC-DC converter with a plurality of input circuits and an output circuit, wherein each input circuit comprises a first switch, one terminal of each of said input circuits is coupled to an input source, and the other terminal of comparing a current control signal for maintaining an input current of a corresponding input circuit as constant with a voltage control signal for maintaining an output voltage of said output circuit as constant, to select one of said current control signal and said voltage control signal for controlling said first switch in said corresponding input circuit. Claims 2, 7-9 are allowed based on their dependency on claim 1.
Regarding claim 10, the prior art of record in combination does not disclose the limitation: A control circuit for a multi-input single-output DC-DC converter, wherein said multi-input single-output DC-DC converter comprises a plurality of input circuits and an output circuit, wherein each input circuit comprises a first switch, one terminal of each of said input circuits is coupled to an input source, and the other terminal of said input circuit is coupled to said output circuit, wherein the control circuit comprises: a) a current control circuit configured to respectively adjust input currents of each of said plurality of input circuits; Page 3 of 10Application No.: 16/423,317 Attorney Ref.: SILG2018P51US b) a voltage control circuit configured to adjust an output voltage of said output circuit; c) a logic control circuit coupled to said current control circuit and said voltage control circuit, and being configured to control operation periods of each input circuit and said output circuit in one switching period; d) wherein said output circuit comprises a second switch that is controlled to operate after all of said plurality of input circuits that have been enabled for operation have wherein by comparing a current control signal for maintaining an input current of a corresponding input circuit as constant with a voltage control signal for maintaining said output voltage of said output circuit as constant, one of said current control signal and said voltage control signal is selected for controlling said first switch in said corresponding input circuit. Claims 11-16 are allowed based on their dependency on claim 10.
Regarding claim 17, the prior art of record in combination does not disclose the limitation: A multi-input single-output DC-DC converter, comprising: a) a plurality of input circuits and an output circuit, wherein each input circuit comprises a first switch, and one terminal of each of said input circuits is coupled to an input source, and the other terminal of said input circuit is coupled to said output circuit, wherein said first switch is bidirectional and comprises two transistors having a same kind of power terminal thereof connected together in order to prevent a short circuit between input sources; Page 5 of 10Application No.: 16/423,317 Attorney Ref.: SILG2018P51US b) a control circuit configured to control operation periods of each input circuit and said output circuit in one switching period; c) wherein said output circuit comprises a second switch that is controlled to operate after all of said plurality of input circuits that have been enabled for operation have operated in one switching period until a current flowing through an inductor of said multi-input single-output DC-DC converter reaches zero; and d) wherein by comparing a current control signal for maintaining an input current of a corresponding input circuit as constant with a voltage control signal for maintaining an output voltage of said output circuit as constant, one of said current control signal and said voltage control signal is selected for controlling said first switch in said corresponding input circuit. Claims 18-20 are allowed based on their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/BART ILIYA/Examiner, Art Unit 2839                                                   






	/THIENVU V TRAN/                                                                      Supervisory Patent Examiner, Art Unit 2839